          Case 19-50294          Doc 9   Filed 03/07/19     Entered 03/07/19 09:44:48            Page 1 of 1

                          United States Bankruptcy Court
                                    District of Connecticut
                                                                                             Filed and Entered
                                                                                                 On Docket
                                                                                              March 7, 2019


In re:
         Graylon L. Tubman                                                             Case Number: 19−50294 jam
         Debtor*                                                                       Chapter: 13




                   AMENDED NOTICE OF CHAPTER 13 PLAN CONFIRMATION HEARING


PLEASE TAKE NOTICE that a Confirmation Hearing on the Debtor's Chapter 13 Plan, and any amended or
modified plan filed before confirmation in accordance with 11 U.S.C. § 1323, will be held at 915 Lafayette Blvd.,
Room 123, Courtroom, Bridgeport, CT 06604 on June 13, 2019 at 11:00 AM to consider and act upon the
following matter(s):


              Chapter 13 Plan Filed by James G. O'Rourke on behalf of Graylon L. Tubman, Debtor.
              (O'Rourke, James) (Re: Doc #5)




OBJECTION(S) DUE: June 6, 2019 before 4:00 p.m.

NOTE: If the Filer or the Filer's attorney does not participate in the above scheduled hearing, the court may enter an
order denying the matter(s) identified above.


Dated: March 7, 2019
                                                                                     For the Court


                                                                                     Myrna Atwater
                                                                                     Clerk of Court

United States Bankruptcy Court                                                 Tel. (203) 579−5808
District of Connecticut                                                        VCIS* (866) 222−8029
915 Lafayette Boulevard                                                        * Voice Case Information System
Bridgeport, CT 06604                                                           http://www.ctb.uscourts.gov
                                                                               Form 112
